Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-9  and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9 and 12
Claims 1-3, 6, 9 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Davids et al. (9,104,086; “Davids”) in view of Lee et al. (2016/0054596; “Lee”), further in view of Rosenberg et al. (A 25 Gbps silicon microring modulator based on an interleaved junction, Optics Express, V. 20, N.24, 2012; “Rosenberg”), and further in view of  Yandrofski et al. (5,589,845; “Yandrofski”).
Regarding claim 1, Davids discloses in figure 1 an integrated optical device, comprising: a plurality of waveguide cores 10.1-10.N disposed in an array oriented perpendicular to a longitudinal direction, wherein each waveguide core of the plurality of waveguide cores is elongated in the longitudinal direction. Davids, col. 5, ll. 4-17.
Further regarding claim 1, while Davids discloses that each waveguide has optically non-perturbing contacts 16.1-16-N, traces 17.1-17.N, ground connection 18, and via 19; Davids, col. 5, ll. 4-17; Davids does not explicitly disclose diodes having an n-p-n-p junction structure that 
However, Lee discloses in figures 10 and 12, and paragraph [0009]  linear optical phase modulators formed by PNPN junctions. Lee, par. [0009](“the optical waveguide is configured to support a first order optical mode to have an elongated mode distribution along the PNPN junction to effectuate a linear optical phase modulation”).
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to  modify Davids by incorporating Lee’s PNPN diodes to define an n-p-n-p junction structure that comprises: a corresponding portion of a waveguide core of the plurality of waveguide cores that comprises a p-type core region and an n-type core region; a p-type semiconductor region in direct physical contact with the n-type core region of the corresponding portion of the waveguide core; an n-type semiconductor region in direct physical contact with the p-type core region of the corresponding portion of the waveguide core; a corresponding diode ground contact of the plurality of diode ground contacts; and a corresponding diode signal contact of the plurality of diode signal contacts because the resultant configuration would facilitate ‘effectuating’ linear phase transformations.  Lee, pars. [0042]-[0043].
Further regarding claim 1, Davids in view of Lee does not explicitly disclose a plurality of diode signal contacts disposed in a first signal contact array oriented in a transverse direction 
However, Rosenberg discloses in figure 1 interleaved p-n junctions having plurality of diode contacts laterally disposed to the waveguide to define junctions with both vertical and horizontal interfaces.
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to  modify  Davids in view of Lee in accordance with Rosenberg’s interleaved plurality of junction to disclose a plurality of diode signal contacts disposed in a first signal contact array oriented in a transverse direction that is perpendicular to the longitudinal direction, wherein a respective waveguide core of the plurality of waveguide cores separates each diode signal contact of the plurality of diode signal contacts; a plurality of diode ground contacts disposed in a first ground contact array oriented in the transverse direction,   and a plurality of diodes disposed in an array perpendicular to the longitudinal direction because the resulting configuration would facilitate “further increasing the capacitance per unit length.” Rosenberg, p. 26415.
Further regarding claim 1, Davids in view of Lee and further in view of Rosenberg does not explicitly disclose that a respective waveguide core of the plurality of waveguide cores separates each diode ground contact of the plurality of diode ground contacts.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Davids in view of Lee and further in view of Rosenberg such that a respective waveguide core of the plurality of waveguide cores separates each diode ground contact of the plurality of diode ground contacts because the resulting configuration would facilitate electrical steering of beam patterns.  Yandrofski, Abstract.
Regarding claims 2-3, 6, 9 and 12, as dependent upon claim 1 Davids in view of Lee, further in view of Rosenberg, and further in view of Yandrofski, as applied in the rejection of claim 1,  discloses an integrated optical device that comprises a plurality of waveguides acted on by a plurality of diodes defined by interleaved pn junctions forming pnpn junctions with horizontal and vertical junction interfaces.  See above.
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to  modify Davids in view of Lee, further in view of Rosenberg, and further in view of Yandrofski, as applied in the rejection of claim 1, to comprise:
2.  The integrated optical device of claim 1, wherein, for a given diode: the corresponding diode ground contact is at a first position in the transverse direction and is at a first location along the longitudinal direction; and the corresponding diode signal contact is staggered at a second position in the transverse direction adjacent to the first position and at a second location along the longitudinal direction adjacent to the first location.  Lee, figs. 10 and 12; Rosenberg, fig. 1.
3.  The integrated optical device of claim 1, further comprising: a plurality of signal contact arrays comprising the first signal contact array; and a plurality of ground contact arrays comprising the first ground contact arrays wherein the plurality of diodes comprises a plurality of arrays of diodes, with each diode being: aligned with at least one neighboring diode along the longitudinal direction in an adjacent array of diodes, and 
6.  The integrated optical device of claim 1, wherein a length of each diode signal contact of the plurality of diode signal contacts in the longitudinal direction is different from a length of each diode ground contact of the plurality of diode ground contacts in the longitudinal direction.  Lee, figs. 10 and 12; Rosenberg, fig. 1.
9.  The integrated optical device of claim 1, wherein a pitch of the plurality of waveguide cores in the transverse direction is substantially the same as a pitch of a plurality of positions of longitudinally-aligned columns of alternating diode signal contacts and diode ground contacts at the same position in the transverse direction.  Lee, figs. 10 and 12; Rosenberg, fig. 1.
12.  The integrated optical device of claim 1, wherein each of two or more of the diode ground contacts in the first ground contact array is substantially aligned along the longitudinal direction with a respective diode signal contact in the first signal contact array at substantially the same position in the transverse direction.  Lee, figs. 10 and 12; Rosenberg, fig. 1.
because the resulting configuration would facilitate “further increasing the capacitance per unit length.” Rosenberg, p. 26415.
Claims 4-5 and 7-8
Claims 4-5 and 7-8, as dependent upon claim 1, is  rejected under 35 U.S.C. 103 as being unpatentable over Davids et al. (9,104,086; “Davids”) in view Lee et al. (2016/0054596; “Lee”), further in view of Rosenberg et al. (A 25 Gbps silicon microring modulator based on an interleaved junction, Optics Express, V. 20, N.24, 2012; “Rosenberg”), and further in view of   
Although claim 7 is directed at a device, claim 7 recites the process “epitaxially grown.” The patentability of claim 7's device does not depend upon its method of production.  MPEP § 2113, Product-by-Process Claims (“Product-by-Process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.").
Regarding claims 4-5 and 7-8, Davids in view of Lee, further in view of Rosenberg, and further in view of Yandrofski does not explicitly disclose:
4.  The integrated optical device of claim 3, wherein each signal contact array of the plurality of signal contact arrays is configured to be independently controlled by isolating neighboring diodes in the arrays of diodes with electrical isolation material.
5.  The integrated optical device of claim 1, wherein each diode signal contact of the plurality of diode signal contacts is electrically isolated from the other diode signal contacts of the plurality of diode signal contacts.  
7.  The integrated optical device of claim 1, wherein the plurality of diode signal contacts and the plurality of diode ground contacts are epitaxially grown.
8.  The integrated optical device of claim 4, wherein the electrical isolation material is the same material as the waveguide cores.  
However, Hayakawa discloses figures 1-26 integrated optical devices in which conductive doped-semiconductor electrodes 40 (par. [0047]) provide pixel-like control of solid-state CMOS optical devices via electrical contacts made behind and along the periphery of light-receiving/transporting areas. Hayakawa, par. [0003].

4.  The integrated optical device of claim 3, wherein each signal contact array of the plurality of signal contact arrays is configured to be independently controlled by isolating neighboring diodes in the arrays of diodes with electrical isolation material.
5.  The integrated optical device of claim 1, wherein each diode signal contact of the plurality of diode signal contacts is electrically isolated from the other diode signal contacts of the plurality of diode signal contacts.  
7.  The integrated optical device of claim 1, wherein the plurality of diode signal contacts and the plurality of diode ground contacts are epitaxially grown.
8.  The integrated optical device of claim 4, wherein the electrical isolation material is the same material as the waveguide cores.  
because the resulting configuration would facilitate controlling phase differences between light beams.  Hayakawa, par. [0052].
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 14 December 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.